Exhibit 10.5

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE

THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is by and
between Tile Shop Holdings, Inc. (the “Company”) and Joseph Kinder
(“Executive”).  The Agreement shall be effective as of the date signed by both
parties (the “Effective Date”).

RECITALS

WHEREAS, Executive served as the Senior Vice President—Operations of the Company
beginning August, 2012;

WHEREAS, the Company and Executive entered into an Offer Letter Agreement dated
June 24, 2012 (the “Offer Letter Agreement”) that includes, among other
provisions, a Nondisclosure, Confidentiality, Assignment and Noncompetition
Agreement (the “Nondisclosure Agreement”), a true and accurate copy of which is
attached as Exhibit A;

WHEREAS, Executive’s last day of employment with the Company is March 3, 2017
(the “Separation Date”); and

WHEREAS, the Company and Executive desire to resolve all present and potential
issues between them relating to Executive’s employment and the termination of
Executive’s employment to the full extent allowed by law, and have agreed to a
full resolution of any such issues as set forth in the Agreement.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in the Agreement, the parties, intending to be legally bound, agree as follows:

AGREEMENT 

1.Termination of Employment. Executive’s employment with the Company will end on
the Separation Date without further action required by either party. Executive’s
eligibility for all Company benefit plans, salary, and other compensation ended
as of the Separation Date, except as set forth in the Agreement or as may be
required by applicable law.  As of the Separation Date, Executive has no
authority to act on behalf of the Company or to authorize others to do so and
shall not represent himself, directly or indirectly, as an employee, agent, or
other representative of the Company to any third party.

2.Earned Compensation. Executive hereby acknowledges that as of the first
regularly scheduled payroll date following the Separation Date, the Company has
paid Executive all wages, benefits, bonuses, and other compensation to which he
was entitled as an employee of the Company and under the Offer Letter Agreement,
subject to all applicable withholdings and deductions.   To the extent that
Executive is a beneficiary of certain employee benefit plans as may have been
provided during his employment, the benefits or payments received under such
plans are governed exclusively by the applicable plan documents.

3. Contractual Severance Payment and Benefits.  In consideration of Executive’s
promises contained in the Agreement, specifically including, but not limited to,
Executive’s Obligations as set forth in Section 5, and in accordance with the
terms of the Offer Letter Agreement, the Company agrees to provide the following
payments and benefits:

A.Severance Pay.  Unless increased by the Company as provided in Section 3.C.
below, Executive shall receive the sum of $109,000.00, less all applicable
withholdings and deductions, as Severance Pay. The Severance Pay is six months
of Executive’s annual Base Salary.  Executive shall be paid on a pro rata basis
on the Company’s regular payroll dates in accordance with the Company’s regular
payroll practices.  The Severance Pay payments shall begin on the Company’s
first regularly scheduled payroll date after expiration of the rescission
periods set forth in Section 6.B. of the Agreement and a three day mailing
period,  provided that Executive has signed and not rescinded the Agreement, and
shall continue on each payroll date thereafter for the period described above.

﻿

B.Health Benefits Severance.  Unless increased by the Company as provided in
Section 3.C. below, Executive shall receive the sum of $5446.86, less all
applicable withholdings and deductions, as Health Benefits Severance.  The
Health Benefits Severance payment is six times the monthly amount that the
Company paid for Executive’s participation in the Company’s health insurance
plan during the month immediately preceding the Separation Date, which is
February 2017.  Executive shall be paid on a pro rata basis on the Company’s
regular payroll dates in accordance with the Company’s regular payroll
practices.  The Health Benefits Severance payments shall begin on the Company’s
first regularly scheduled payroll date after expiration of the rescission
periods set forth in Section 6.B. of the Agreement and a three day mailing
period, provided that Executive has signed and not rescinded the Agreement, and
shall continue on each payroll date thereafter for the period described
above.  Executive may, but is not obligated to, use the Health Benefits
Severance payments toward the cost of the premiums for health care continuation
coverage. 

﻿





--------------------------------------------------------------------------------

 

C.The Company may, in its sole and absolute discretion, extend the periods of
non-competition, non-solicitation, and notice of subsequent employment or
engagement set forth in Sections 5, 6, 7, and 8 of the Nondisclosure Agreement
pursuant to Section 9 of the Nondisclosure Agreement. If the Company elects to
extend these covenant periods to two (2) years, it shall advise Executive in
writing no later than the date the final payment is due pursuant to Section 3.A.
above of its intent and shall provide the Severance Pay and Health Benefits
Severance for an additional six (6) months, for a total of twelve (12) months.

4.Release of Claims. As consideration for the payments and benefits described in
Section 3 of the Agreement and as a condition for the receipt of these payments
and benefits,  Executive releases the Company, all of its subsidiaries,
affiliates and parents, equity holders, agents, representatives, administrators,
trustees, attorneys, insurers, fiduciaries, directors, officers and all
employees of these (collectively “Released Parties”), on behalf of Executive and
Executive’s heirs, successors, agents, representatives, executors and assigns,
from any and all causes of action and claims of any nature whatsoever, known or
unknown, arising from the Company’s employment of Executive, the termination of
his employment, any agreement entered into between Executive and any of the
Released Parties, rights under the Released Parties' policies and procedures, or
any other matter or event occurring prior to the date of this Release
(“Claims”), including, without limitation, claims arising under federal, state,
or local laws prohibiting wrongful termination, retaliation, whistleblower
claims, employment discrimination, age discrimination, including claims under
the Age Discrimination In Employment Act of 1967, as amended (“ADEA”), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Equal Pay Act, the Securities Act of 1933, the Securities Exchange Act of
1934, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, the Minnesota Human Rights Act, the Minnesota Fair Labor
Standards Act, the Minnesota Payment of Wages Act and any provision of Minnesota
Statutes Chapters 177, 181 or 363A or other Minnesota statute, each as amended,
or claims growing out of any legal restrictions on the Company’s right to
terminate its employees, any and all claims in contract or in tort, and any
claims pursuant to any federal or state wage and hour laws.

Notwithstanding anything in the Agreement to the contrary, Executive does not
waive or release Claims (i) with respect to any vested right Executive may have
under any employee pension or welfare benefit plan of the Company, (ii) any
rights to indemnification Executive may have under the Company’s articles of
incorporation and by-laws, and/or applicable law, (iii) the right to enforce the
Agreement, (iv) any right or claim that arises after the effective date of the
Agreement, and (v) any rights to unemployment compensation, workers’
compensation benefits, or other rights which cannot be waived under applicable
law.

Nothing in the Agreement shall prohibit Executive from filing a charge of
discrimination with a federal, state, and/or local agency that enforces
discrimination laws (collectively “Anti-discrimination Agencies”), participating
in proceedings before such Anti-discrimination Agencies, or cooperating with one
or more of them in an investigation. However, Executive acknowledges that all
payments and benefits he receives under the Agreement shall be offset against
any damages or other payments he may recover as a result of a charge of
discrimination brought with one or more Anti-discrimination Agencies.

5.       Executive’s Obligations.  As a material inducement to the Company in
entering into the Agreement and providing the consideration described herein,
Executive agrees as follows (the “Obligations”):

A.Company Property.   Executive shall return all of the Company's property,
including, without limitation, automobiles, laptops, phones, Company products,
demonstration equipment, parts, credit cards, tools, keys, customer files,
Company brochures, business plans, other business documents, and other Company
items in the possession of Executive on the Separation Date, and shall keep no
copies thereof.  In addition, Executive shall provide the Company with passwords
to all computers and programs used by Executive while employed at the Company. 

B.Continuing Obligations.  Executive shall comply with all obligations stated in
the Offer Letter Agreement which by their explicit or implicit terms continue
after the Separation Date, including, without limitation, the obligations
concerning nondisclosure, confidentiality, assignment, and noncompetition set
forth in the Nondisclosure Agreement for the term stated in the Nondisclosure
Agreement or the term as extended by the Company pursuant to Section 3.C. of the
Agreement.

C.Non-Disclosure.  Executive shall not disclose the existence and/or any of the
terms or conditions of the Agreement, other than to his spouse, attorney and/or
tax preparer, in which case he shall first advise them of the confidential
nature of any contents he discloses. Nothing in the Agreement shall be construed
to prevent Executive or the Company from making any disclosure required by
applicable law.

D.Non-Disparagement.  Executive agrees that he shall not disparage or defame the
Company, its products or employees in any respect, whether in writing, orally,
electronically, or otherwise, or induce any other person or entity to do so,
directly or indirectly.  The preceding shall not prevent Executive from
providing complete and truthful testimony to a court or local, state, or federal
government agency. 

6.  Notice of Legal Rights and Right to Rescind.  Executive is advised to
consult with an attorney regarding the terms of the Agreement before deciding
whether to sign the Agreement.





--------------------------------------------------------------------------------

 

﻿

A.Time to Consider.  Executive understands that he has a period of twenty-one
(21) consecutive calendar days from the date he receives an unsigned copy of the
Agreement to consider whether or not to sign the Agreement. 

B.Rescission.  Executive understands that he may rescind (that is, cancel) the
Agreement within seven (7) calendar days of signing the Agreement with respect
to claims arising under the Age Discrimination in Employment Act  and within
fifteen (15) calendar days of signing the Agreement with respect to claims
arising under the Minnesota Human Rights Act  (collectively, “Rescission
Period”).  To be effective, any rescission must be in writing, delivered to the
Company at 14000 Carlson Parkway, Plymouth, Minnesota 55441 Attention: Chris
Homeister within the applicable Rescission Period, or sent to the Company, at
such address, by certified mail, return receipt requested, postmarked within the
Rescission Period. The Rescission Period shall begin on the date Executive signs
the Agreement.

7. Cancellation of Agreement by the Company.  If Executive exercises any right
of rescission under Section 6.B. of the Agreement, the Company shall have the
right to terminate the Agreement in its entirety, in which event the Company
shall have no obligation whatsoever to Executive hereunder. 

8.Vested and Unexpired Stock Options.  All of Executive’s currently vested and
unexpired stock options must be exercised within three (3) months of the
Separation Date, after which time all of Executive’s currently vested and
unexpired stock options shall automatically expire without further action.

9. Performance by Executive.  Nothing contained herein shall operate as a waiver
or an election of remedies by the Company should Executive fail to perform any
duty or obligation imposed upon him hereunder or under the Offer Letter
Agreement. No breach or alleged breach of any provision of the Agreement can be
waived by any party unless done in writing. Moreover, the waiver of any breach
or alleged breach shall not be deemed to be a waiver of any other breach.

10.No Admission of Liability.  The parties agree that the Agreement shall not be
considered an admission of liability or wrongdoing of any nature by the
Company.  The Company expressly denies that it is in any way liable to Executive
or that it has engaged in any wrongdoing with respect to Executive.

11.Executive Acknowledgments and Affirmations.  Executive acknowledges and
represents that: 

A.Knowing and Voluntary.  Executive has read the Agreement and understands its
contents; he has received adequate opportunity to read and consider the
Agreement; he has received adequate opportunity to consult an attorney regarding
the Agreement, and either has consulted an attorney or decided of his own free
will not to consult an attorney; and he has determined to execute the Agreement
knowingly and voluntarily and has not relied upon any statements or explanations
made by the Company regarding the Agreement.

B.Notwithstanding any other provision of the Agreement, the Offer Letter
Agreement or the Nondisclosure Agreement, Executive understands that nothing
contained in the Agreement or any other agreement between Executive and the
Company limits Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state, or local governmental agency or
commission (“Government Agencies”).  Executive also understands that the
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agencies, including providing documents or other
information, without notice to the Company and that the Agreement does not limit
Executive’s right to receive and retain a payment for information provided to
the Securities and Exchange Commission or other governmental entity for
providing information to it pursuant to a government-administered whistleblower
award program.

C.Full Compensation.  Except as set forth herein, all payments, benefits and
other items provided by the Company to Executive hereunder, including, without
limitation, the Severance Payments and benefits described in Section 3 of the
Agreement fully compensate Executive for all payments, benefits and other items
due to Executive, whether under the Offer Letter Agreement or otherwise, and
such payments and benefits constitute good and valuable consideration for
Executive’s promises in the Agreement. Executive has been paid all amounts,
benefits and other items due him under the Offer Letter Agreement or otherwise
due him from the Company including, but not limited to, all paid and unpaid
leave, compensation, wages, bonuses, commissions and/or other benefits.

D.Expense Reimbursement.  Executive will submit his last business expenses for
reimbursement within thirty (30) calendar days from the Separation Date and
understands that the Company reserves its right to review and deny payment of
any expenses submitted by Executive that do not comply with the Company’s
policies and procedures regarding expense reimbursement.





--------------------------------------------------------------------------------

 

﻿

E.Return of Property. Executive has returned all Company property as described
in Section 5.A. of the Agreement and has not kept any copy of any Company
property.

F.Receipt of Agreement. Executive acknowledges that he received the Agreement on
March 1, 2017.

G.Other. Executive has not filed, caused to be filed, or presently is a party to
any claim, complaint, or action against the Company in any forum or form, that
he has not transferred any rights he may have against the Company to anyone, he
has no known workplace injuries or occupational diseases and he has been
provided with and/or not denied any leave requested under the Family and Medical
Leave Act.

12.Cooperation. Executive shall reasonably cooperate with the Company regarding
any and all legal proceedings or potential legal proceedings at the request of
the Company that in any way relate to events that are alleged to have occurred
or alleged to have failed to occur during Executive’s employment with the
Company. Executive shall also reasonably cooperate with the Company to
transition his duties.

13.Remedies.  Executive acknowledges that any breach of any of Executive’s
representations and promises set forth in the Agreement shall cause the Company
irreparable harm for which there is no adequate remedy at law. Executive
therefore consents to the issuance by any court of competent jurisdiction of any
injunction in favor of Company enjoining the breach of any of the promises.  If
any provision of the Agreement should be held to be unenforceable because of its
scope or duration, or the area or subject matter covered thereby, Executive
agrees that the court making such determination shall have the power to reduce
or modify the scope, duration, subject matter or area of that promise to the
extent that allows the maximum scope, duration, subject matter or area permitted
by applicable law.  Executive further agrees that the remedies provided for
herein are in addition to, and are not to be construed as replacements for, or a
limitation of, rights and remedies otherwise available to the Company. If any
portion of the Release set forth in Section 4 cannot be enforced, the remaining
provisions of the Agreement are voidable at the Company’s sole option and
Executive shall repay all sums that he received in return for the release of
claims other than one month of Severance Pay, which is given in exchange for the
release of claims under the Age Discrimination in Employment Act, as amended. If
any provision of the Agreement, other than the Release, cannot be enforced, all
other provisions of the Agreement shall remain in full force and effect.

14.Entire Agreement.  The Agreement contains the entire agreement between the
Company and Executive with respect to its subject matter, and supersedes and
cancels any and all other agreements, whether oral or in writing, between the
Company and Executive with respect to his employment, the terms and conditions
of his employment, and his separation from employment with the Company.

15.No Modification. The Agreement may not be modified, altered, or changed,
except upon written consent of Executive and a duly authorized representative of
the Company.

16.Successors and Assigns. The Agreement is personal to Executive and cannot be
assigned to anyone without the prior written consent of the Company. The rights
and obligations of the Agreement shall inure to the successors and assigns of
the Company.

17.Section 409A and Taxes Generally.   This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations, notices and other guidance of general applicability issued
thereunder  (collectively, “Section 409A”) or an exemption thereunder, and shall
be construed and administered in accordance with Section 409A.  Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption.  Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible.  For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment.  Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A.  Notwithstanding the foregoing,
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A.

Notwithstanding any other provision of this Agreement, if at the time of
Executive’s termination of employment, he is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) and determined in accordance with Section
409A, any payments and benefits provided under this Agreement that constitute
“nonqualified deferred compensation” subject to Section 409A that are provided
to Executive on account of his separation from service shall not be paid until
the first payroll date to occur following the six-month anniversary of
Executive’s termination date (“Specified Employee Payment Date”). The aggregate
amount of any payments that would otherwise have been made during such six-month
period shall be paid in a lump sum on the Specified Employee Payment Date,
without interest, and thereafter, any remaining payments shall be paid without
delay in accordance with their original schedule. If Executive dies during the
six-month period, any delayed payments shall be paid to Executive’s estate in a
lump sum upon Executive’s death.





--------------------------------------------------------------------------------

 

﻿

18.Governing Law. The Agreement shall be construed and enforced in accordance
with the laws of the state of Minnesota without regard to any state law
regarding conflict of laws or any other law that would render this choice of law
ineffective.  Any action to enforce its terms shall be venued solely in state or
federal court in the state of Minnesota.

19. Construction.  The Agreement shall be considered to have been drafted by
each party or his/its attorney. Accordingly, no rule of strict construction
shall be applied against either party. The headings of all sections and
subsections of the Agreement are inserted for ease of reference only, and shall
not affect the construction or interpretation of the Agreement.

20.Notices.  All notices required or permitted to be given shall be given or
sent by certified mail, return receipt requested, to the parties at the
following addresses or to such other addresses as either may designate in
writing to the other party:

﻿

 

 

If to the Company:

 

14000 Carlson Parkway

Plymouth, MN  55441

﻿

 

Attention: Chris Homeister

﻿

 

If to Executive:

  

Joseph Kinder

300 White Street SE

Watertown, MN 55388

 

 

﻿

  

 

21. Acceptance of Agreement.  If Executive desires to accept the Agreement,
Executive shall execute the Agreement and return the same to the Company at the
address set forth in Section 20.

22. Counterparts.  The Agreement may be executed in counterparts with an
executed counterpart to be delivered to the other party.  Each such executed
counterpart shall be deemed an original but shall constitute one and the same
instrument.

(Signature Page Follows)





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed the Agreement on the dates set
forth below.

﻿

﻿

 

﻿

TILE SHOP HOLDINGS, INC.

Date: March 20, 2017

/s/ Chris Homeister

By: Chris Homeister

President and Chief Executive Officer

 

﻿

 

Date: March 20, 2017

/s/ Joseph Kinder

Joseph Kinder

﻿

 

﻿



﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

Offer Letter Agreement with attached Exhibits A (Waiver of Claims and General
Release) and B (Nondisclosure, Confidentiality, Assignment and Noncompetition
Agreement)

﻿

﻿



--------------------------------------------------------------------------------